DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
The amendment of 17 November 2021 has been entered.
Disposition of claims:
	Claims 1, 4-5, and 8 have been amended.
	Claims 1-12 are pending.
The replacement drawing has overcome the objection to the drawing set forth in the last Office action. The objection has been withdrawn.
The amendments to the specification have overcome the objection to the specification set forth in the last Office action. The objection has been withdrawn.
The amendment to claim 8 has overcome the objection to claim 8 set forth in the last Office action. The objection has been withdrawn.
The amendment to claim 1 has overcome the rejection of claims 1-12 under 35 U.S.C. 112(b) set forth in the last Office action. The rejection has been withdrawn.
The Declaration under 37 CFR 1.132 filed 17 November 2021 is insufficient to overcome the rejection of claims 1-11 under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2016/0351818 A1) (hereafter “Kim”) set forth in the last Office action as well as the rejection of claim 12 under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2016/0351818 A1) (hereafter “Kim”), and further in view of Joo et al. (US 2006/0227081) (hereafter “Joo”) set forth in the last Office action as set forth in the last Office action for the reasons outlined below.

Response to Arguments
Applicant's arguments, see the 6th paragraph of p. 18 through the 5th paragraph of p. 19 of the reply filed 17 November 2021 regarding the rejection of claims 1-6, 8, and 10 on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 10,790,450 B2 set forth in the last Office action; the rejection of claims1-6 and 8 on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No. 10,741,768 B2 set forth in the last Office action; the rejection of claims 1-6 and 8 on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 10,950,802 B2 set forth in the last Office action; the rejection of claims 1-6 and 8 on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 10,947,449 B2 set forth in the last Office action; the rejection of claims 1-6 and 8 on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 10,797,259 B2 set 
Applicant argues that these rejections will be addressed when all pending claims are allowed. Applicant makes no additional arguments.
For the reasons outlined in the double patenting rejections below, the rejections are maintained.

Applicant's arguments, see the 2nd paragraph of p. 21 through the final paragraph of p. 26 of the reply filed 17 November 2021 regarding the rejection of claims 1-11 under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2016/0351818 A1) (hereafter “Kim”) set forth in the last Office action as well as the rejection of claim 12 under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2016/0351818 A1) (hereafter “Kim”), and further in view of Joo et al. (US 2006/0227081) (hereafter “Joo”) set forth in the last Office action have been fully considered but they are not persuasive.
Applicant argues that the results proffered in the Declaration of under 37 C.F.R. § 1.132 of 17 November 2021 (hereinafter referred to as “Declaration”) are a representation of unexpected results commensurate in scope with the claimed invention, showing nonobviousness over the cited prior art. 
It is not clear that the results are commensurate in scope with the claimed invention. 
Applicant has the burden of explaining the data in any declaration they proffer as evidence of non-obviousness." Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992). See MPEP 716.02(b)II.
With respect to claims 1-7, these claims are directed toward a compound and the results are from organic light emitting devices comprising the claimed compounds. It is not clear from the presented device results that the compounds on their own posses unexpected results. Additional technical explanation and/or results are required to link the observed device results to unexpected differences in compound properties.
Additionally, with respect to claims 1-6 and 8-12, it is not clear that any substituent would produce the observed results. The tested devices comprise compounds comprising tertiary butyl groups or fluorine atoms as substituents. The rejection outlined below for claims 1-6 and 8-11 describes that alkyl groups such as methyl groups can be chosen as substituents. It is not clear that organic light emitting devices comprising compounds comprising methyl group substituents would produce similar results to those of the example devices of the Declaration.
Finally, the tested devices use only a single host material. It is not clear that similar results would be observed if other host materials were used. Kim et al. (US 2016/0351818 A1) (hereafter “Kim”) teaches host materials that do not have the structure of the host material used in the tested devices.
For at least these reasons the argument is not found to be persuasive.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2016/0351818 A1) (hereafter “Kim”).
Regarding claims 1-6 and 8-11: Kim discloses an organic light emitting diode comprising a first electrode, a second electrode facing the first electrode, and a light-emitting layer interposed between the first electrode and the second electrode {paragraphs [0402]-[0405]: Example 1-9}.
The organic light emitting diode further comprises a hole injection layer, a hole transport layer, an electron transport layer, and an electron injection layer {paragraphs [0402]-[0405]: Example 1-9}.
The light emitting layer includes a host and a dopant, and the compound shown below is the light emitting dopant {(paragraphs [0402]-[0405]: Example 1-9, Compound D179 is the light emitting dopant.), (p. 123, Compound D179), (paragraph [0209]: The second compound of the disclosure having the structure of Formula 2 is selected from Compounds D1 to D212.), (p. 86, Compound D179)}.
[AltContent: textbox (Compound D179 of Kim)]
    PNG
    media_image1.png
    798
    1294
    media_image1.png
    Greyscale


Each of the layers is formed using a deposition process {paragraphs [0402]-[0405]: Example 1-9}.
Kim does not exemplify that the compound shown above comprises a substituent on one of the rings corresponding to the instant A1 to A4.
However, Kim teaches that Compound D179 has the structure of Formula 2 of Kim {(paragraph [0209]: The second compound of the disclosure having the structure of Formula 2 is selected from Compounds D1 to D212.), (p. 86, Compound D179)}. Formula 2 is shown below {paragraphs [0010] and [0044]}.
[AltContent: textbox (Formula 2 of Kim)]
    PNG
    media_image2.png
    507
    1195
    media_image2.png
    Greyscale


Where the variable Ar in Formula 2 of Kim is selected from one of Formulas 2A and 2B {paragraphs [0016] and [0112]}. Formula 2B is shown below.
[AltContent: textbox (Formula 2B of Kim)]
    PNG
    media_image3.png
    458
    1294
    media_image3.png
    Greyscale


Where the asterisks represent the binding sites to the neighboring atoms {paragraphs [0028] and [0111]}.
In reference to Compound D179 of Kim, the rings A21, A22, and A23 are as shown below {paragraphs [0016]-[0028] and [0111]-[0132]}.

    PNG
    media_image4.png
    319
    434
    media_image4.png
    Greyscale

As indicated by Formula 2B of Kim, each of A21, A22, and A23 can be further substituted. The substituent can be an alkyl group such as a methyl group, and ethyl group, an n-propyl group, an isopropyl group, an n-butyl group, a sec-butyl group, an iso-butyl group, or a tert-butyl group {paragraphs [0164], [0166], and [0176]}.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify Kim’s compound D179 shown above by substituting at least one of the hydrogen atoms on one of A21, A22, and A23 of Kim’s compound D179 shown above with an alkyl group that is one of a methyl group, and ethyl group, an n-propyl group, an isopropyl group, an n-butyl group, a sec-butyl group, an iso-butyl group, or a tert-butyl group, based on the teaching of Kim. The substitution would have been one known element for another known element and would have led to predictable results, see MPEP 2143(I)(B). The selection of one of a methyl group, and ethyl group, an n-propyl group, an isopropyl group, an n-butyl group, a sec-butyl group, an iso-butyl group, or a tert-butyl group would have been a choice from a finite number of identified, 

Regarding claim 7: Kim teaches all the features with respect to claim 1, as outlined above. 
Kim does not exemplify a compound similar to Compound D179 of Kim except for having a tertiary butyl group substituted on the 7 fused ring structure in the position as in the instant Chemical Formula 5.
However, Kim teaches that Compound D179 has the structure of Formula 2 of Kim {(paragraph [0209]: The second compound of the disclosure having the structure of Formula 2 is selected from Compounds D1 to D212.), (p. 86, Compound D179)}. Formula 2 is shown below {paragraphs [0010] and [0044]}.
[AltContent: textbox (Formula 2 of Kim)]
    PNG
    media_image2.png
    507
    1195
    media_image2.png
    Greyscale


Where the variable Ar in Formula 2 of Kim is selected from one of Formulas 2A and 2B {paragraphs [0016] and [0112]}. Formula 2B is shown below.
[AltContent: textbox (Formula 2B of Kim)]
    PNG
    media_image3.png
    458
    1294
    media_image3.png
    Greyscale


Where the asterisks represent the binding sites to the neighboring atoms {paragraphs [0028] and [0111]}.
In reference to Compound D179 of Kim, the rings A21, A22, and A23 are as shown below {paragraphs [0016]-[0028] and [0111]-[0132]}.

    PNG
    media_image4.png
    319
    434
    media_image4.png
    Greyscale

As indicated by Formula 2B of Kim, each of A21, A22, and A23 can be further substituted. The substituent can be an alkyl group such as a tert-butyl group {paragraphs [0164], [0166], and [0176]}.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have further modified Kim’s Compound D179 by specifically 
The resultant compound has the structure of the instant Chemical Formula 5.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2016/0351818 A1) (hereafter “Kim”) as applied to claim 8 above, and further in view of Joo et al. (US 2006/0227081) (hereafter “Joo”).
Regarding claim 12: Kim teaches all of the features with respect to claim 8, as outlined above.
Kim does not teach that the organic light-emitting diode is used for a flat display device. 
Joo teaches an OLED display device {(Fig. 7), (p. 5, ¶ [0086]; Fig. 7 is an OLED display device.)}. Joo teaches that the display section is a display comprising a plurality of pixels {Fig. 7, P1 and P2 are defined on p. 2, ¶ [0028] as pixel 1 and pixel 2 respectively.}, wherein the pixels each include an organic light-emitting device {Fig. 7, EL1 and EL2 are define on p. 2, ¶ [0029] and ¶ [0035] as individual lighting elements of an OLED display.}. 
Joo sought to provide a display panel capable of reducing defects generated during a manufacturing process thereof {p. 1, ¶ [0009]}. 
Joo further teaches that organic light emitting elements can be used to build thin and light flat panel displays {paragraph [0005]}.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the organic light emitting device of Kim by using it in OLED display device that is a flat panel display, based on the teachings of Joo. The motivation for doing so would have been to provide a thin and light display and an image input apparatus that reduced the number of defects generated during the manufacturing process thereof, as taught by Joo.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-6, 8, and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 10,790,450 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claims 1-6, 8, and 10: Claim 7 of U.S. Patent No. 10,790,450 B2 discloses an organic light emitting diode comprising a first electrode, a second electrode facing the first electrode, and a light-emitting layer interposed between the first electrode and the second electrode {Claim 1, lines 1-14}.
The light emitting layer includes a host and a dopant, and the compound shown below is the light emitting dopant {(Claim 1, lines 1-14), (Claim 7, Compound 30)}.
[AltContent: textbox (Compound 30 of Claim 7 of U.S. Patent No. 10,790,450 B2)] 
    PNG
    media_image5.png
    637
    930
    media_image5.png
    Greyscale



Claim 7 of U.S. Patent No. 10,790,450 B2 does not exemplify that the compound shown above comprises a substituent on one of the rings corresponding to the instant A1 to A4.
However, Claim 1 of U.S. Patent No. 10,790,450 B2 teaches that the benzene rings of the 7 fused ring structure of Compound 30 of Claim 7 of U.S. Patent No. {Claim 1}.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Compound 30 of claim 7 of U.S. Patent No. 10,790,450 B2 substituting one of the hydrogen atoms of one of the benzene rings of the 7 fused ring structure of Compound 30 of Claim 7 of U.S. Patent No. 10,790,450 B2 with an alkyl group, based on the teaching of Claim 1 of U.S. Patent No. 10,790,450 B2. The substitution would have been one known element for another known element and would have led to predictable results, see MPEP 2143(I)(B). The selection of an alkyl group would have been a choice from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum substituent structures when producing compounds to be used to make an organic light-emitting device.

Claims 1-6 and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No. 10,741,768 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claims 1-6 and 8: Claim 16 of U.S. Patent No. 10,790,450 B2 discloses an organic light emitting diode comprising a first electrode, a second electrode facing the first electrode, and a light-emitting layer interposed between the first electrode and the second electrode {Claim 1}
The light emitting layer includes the compound shown below {(Claim 1), (Claim 16, Chemical Formula 30)}.
[AltContent: textbox (Chemical Formula 30 of Claim 16 of U.S. Patent No. 10,741,768 B2)] 
    PNG
    media_image5.png
    637
    930
    media_image5.png
    Greyscale



Claim 16 of U.S. Patent No. 10,741,768 B2 does not exemplify that the compound shown above comprises a substituent on one of the rings corresponding to the instant A1 to A4.
However, Claim 1 of U.S. Patent No. 10,790,450 B2 teaches that the benzene rings of the 7 fused ring structure of Chemical Formula 30 of Claim 16 of U.S. Patent No. 10,741,768 B2 can be further substituted with an alkyl group of 1 to 24 carbon atoms {Claim 1}.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Chemical Formula 30 of Claim 16 of U.S. Patent No. 10,741,768 B2 by substituting one of the hydrogen atoms of one of the benzene rings of the 7 fused ring structure of Chemical Formula 30 of Claim 16 of U.S. Patent No. 10,741,768 B2 with an alkyl group, based on the teaching of Claim 1 of U.S. 

Claims 1-6 and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 10,950,802 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claims 1-6 and 8: Claim 8 of U.S. Patent No. 10,950,802 B2 discloses an organic light emitting diode comprising a first electrode, a second electrode facing the first electrode, and a light-emitting layer interposed between the first electrode and the second electrode {Claim 1}.
The light emitting layer includes the compound shown below {(Claim 1), (Claim 8, Chemical Formula 30)}.
[AltContent: textbox (Chemical Formula 30 of Claim 8 of U.S. Patent No. 10,950,802 B2)] 
    PNG
    media_image5.png
    637
    930
    media_image5.png
    Greyscale



Claim 8 of U.S. Patent No. 10,950,802 B2 does not exemplify that the compound shown above comprises a substituent on one of the rings corresponding to the instant A1 to A4.
However, Claim 1 of U.S. Patent No. 10,950,802 B2 teaches that the benzene rings of the 7 fused ring structure of Chemical Formula 30 of Claim 8 of U.S. Patent No. 10,950,802 B2 can be further substituted with an alkyl group of 1 to 24 carbon atoms {Claim 1}.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Chemical Formula 30 of Claim 8 of U.S. Patent No. 10,950,802 B2 by substituting one of the hydrogen atoms of one of the benzene rings of the 7 fused ring structure of Chemical Formula 30 of Claim 8 of U.S. Patent No. 10,950,802 B2 with an alkyl group, based on the teaching of Claim 1 of U.S. Patent No. 10,950,802 B2. The substitution would have been one known element for another known element and would have led to predictable results, see MPEP 

Claims 1-6 and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 10,947,449 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claims 1-6 and 8: Claim 11 of U.S. Patent No. 10,947,449 B2 discloses an organic light emitting diode comprising a first electrode, a second electrode facing the first electrode, and a light-emitting layer interposed between the first electrode and the second electrode {Claim 1}.
The light emitting layer includes the compound shown below {(Claim 1), (Claim 11, Compound 29)}.
[AltContent: textbox (Compound 29 of Claim 11 of U.S. Patent No. 10,950,802 B2)] 
    PNG
    media_image6.png
    790
    1108
    media_image6.png
    Greyscale



Claim 11 of U.S. Patent No. 10,947,449 B2 does not exemplify that the compound shown above comprises a substituent on one of the rings corresponding to the instant A1 to A4.
However, Claim 1 of U.S. Patent No. 10,947,449 B2 teaches that the benzene rings of the 7 fused ring structure of Compound 29 of Claim 11 of U.S. Patent No. 10,950,802 B2 can be further substituted with an alkyl group of 1 to 24 carbon atoms {Claim 1}.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Compound 29 of Claim 11 of U.S. Patent No. 10,950,802 B2 by substituting one of the hydrogen atoms of one of the benzene rings of the 7 fused ring structure of Compound 29 of Claim 11 of U.S. Patent No. 10,950,802 B2 with an alkyl group, based on the teaching of Claim 1 of U.S. Patent No. 10,950,802 B2. The substitution would have been one known element for another known element 

Claims 1-6 and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 10,797,259 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claims 1-6 and 8: Claim 11 of U.S. Patent No. 10,797,259 B2 discloses an organic light emitting diode comprising a first electrode, a second electrode facing the first electrode, and a light-emitting layer interposed between the first electrode and the second electrode {Claim 1}.
The light emitting layer includes the compound shown below {(Claim 1), (Claim 11, Chemical Formula 30)}.
[AltContent: textbox (Chemical Formula 30 of Claim 11 of U.S. Patent No. 10,797,259 B2)] 
    PNG
    media_image5.png
    637
    930
    media_image5.png
    Greyscale



Claim 11 of U.S. Patent No. 10,797,259 B2 does not exemplify that the compound shown above comprises a substituent on one of the rings corresponding to the instant A1 to A4.
However, Claim 1 of U.S. Patent No. 10,797,259 B2 teaches that the benzene rings of the 7 fused ring structure of Chemical Formula 30 of Claim 11 of U.S. Patent No. 10,797,259 B2 can be further substituted with an alkyl group of 1 to 24 carbon atoms {Claim 1}.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Chemical Formula 30 of Claim 11 of U.S. Patent No. 10,797,259 B2 by substituting one of the hydrogen atoms of one of the benzene rings of the 7 fused ring structure of Chemical Formula 30 of Claim 11 of U.S. Patent No. 10,797,259 B2 with an alkyl group, based on the teaching of Claim 1 of U.S. Patent No. 10,797,259 B2. The substitution would have been one known element for another known element and would have led to predictable results, see MPEP 

Claims 1-6 and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 10,468,603 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claims 1-6 and 8: Claim 12 of U.S. Patent No. 10,468,603 B2 discloses an organic light emitting diode comprising a first electrode, a second electrode facing the first electrode, and a light-emitting layer interposed between the first electrode and the second electrode {Claim 1}.
The light emitting layer includes the compound shown below {(Claim 1), (Claim 12, Chemical Formula 30)}.
[AltContent: textbox (Chemical Formula 30 of Claim 12 of U.S. Patent No. 10,468,603 B2)] 
    PNG
    media_image5.png
    637
    930
    media_image5.png
    Greyscale



Claim 12 of U.S. Patent No. 10,468,603 B2 does not exemplify that the compound shown above comprises a substituent on one of the rings corresponding to the instant A1 to A4.
However, Claim 1 of U.S. Patent No. 10,468,603 B2 teaches that the benzene rings of the 7 fused ring structure of Chemical Formula 30 of Claim 12 of U.S. Patent No. 10,468,603 B2 can be further substituted with an alkyl group of 1 to 24 carbon atoms {Claim 1}.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Chemical Formula 30 of Claim 12 of U.S. Patent No. 10,468,603 B2 by substituting one of the hydrogen atoms of one of the benzene rings of the 7 fused ring structure of Chemical Formula 30 of Claim 12 of U.S. Patent No. 10,468,603 B2 with an alkyl group, based on the teaching of Claim 1 of U.S. Patent No. 10,468,603 B2. The substitution would have been one known element for another known element and would have led to predictable results, see MPEP 

Claims 1-6 and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 10,014,479 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claims 1-6 and 8: Claim 12 of U.S. Patent No. 10,014,479 B2 discloses an organic light emitting diode comprising a first electrode, a second electrode facing the first electrode, and a light-emitting layer interposed between the first electrode and the second electrode {Claim 1}.
The light emitting layer includes the compound shown below {(Claim 1), (Claim 12, Chemical Formula 30)}.
[AltContent: textbox (Compound 1 of Claim 12 of U.S. Patent No. 10,014,479 B2)] 
    PNG
    media_image7.png
    882
    1130
    media_image7.png
    Greyscale



Claim 12 of U.S. Patent No. 10,014,479 B2 does not exemplify that the compound shown above comprises a substituent on one of the rings corresponding to the instant A1 to A4.
However, Claim 1 of U.S. Patent No. 10,014,479 B2 teaches that the benzene rings of the 7 fused ring structure of Compound 1 of Claim 12 of U.S. Patent No. 10,014,479 B2 can be further substituted with an alkyl group of 1 to 24 carbon atoms {Claim 1}.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Compound 1 of Claim 12 of U.S. Patent No. 10,014,479 B2 by substituting one of the hydrogen atoms of one of the benzene rings of the 7 fused ring structure of Compound 1 of Claim 12 of U.S. Patent No. 10,014,479 B2 with an alkyl group, based on the teaching of Claim 1 of U.S. Patent No. 10,014,479 B2. The substitution would have been one known element for another known element and would have led to predictable results, see MPEP 2143(I)(B). The selection of an alkyl 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN CLAY KERSHNER whose telephone number is (303)297-4257. The examiner can normally be reached M-F, 9am-5pm (Mountain).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DYLAN C KERSHNER/Primary Examiner, Art Unit 1786